Citation Nr: 1624164	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-152 19A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for postoperative resection of the left 12th rib, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from April 1974 to April 1977, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  


FINDINGS OF FACT

The Veteran has only one resectioned rib and it was not the result of thoracoplasty performed for collapse therapy or to accomplish obliteration of space.


CONCLUSION OF LAW

The criteria for a compensable rating for postoperative resection of the left 12th rib have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code 5297 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a May 2016 informal hearing presentation, the Veteran's representative asked that the Board consider whether another VA examination is warranted because the VA examination is from 2009.  The mere passage of time does not render an old examination inadequate.  Palczewski v. Nicolson, 21 Vet. App. 174, 182 (2007).  The record does not indicate that the Veteran's disability has changed since the last VA examination.  In this regard, the Board also notes that the Veteran is rated based on the number of ribs affected by resection; a current examination would not change this number.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Rib Resection

Under DC 5297, resection of one or more ribs, without regeneration, warrants a 10 percent rating.  Resection of two ribs warrants a 20 percent rating.  Resection of three or four ribs warrants a 30 percent rating.  Resection of five or six ribs warrants a 40 percent rating.  Resection of more than six ribs warrants a 50 percent rating.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202  (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. Id. at 206. 

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a December 1980 rating decision, service connection was granted for left 12th rib resection and a noncompensable rating was assigned under 38 C.F.R. § 4.72, Diagnostic Code (DC) 5297.  The Board finds that a compensable rating is not warranted for any period on appeal.  The evidence reflects that the Veteran had a resection of one rib.  A resection of a rib for VA purposes is the partial removal of a rib.  A full removal is noted as a "removal" under DC 5297.  A resection will only be considered a removal in a thoracoplasty performed for collapse therapy or to accomplish obliteration of space.

Under DC 5297, the Veteran is not entitled to a compensable rating because he has not had a full removal of one rib or the resection of two ribs.  

Moreover, his rib resection was not done as part of a thoracoplasty; therefore, it does not warrant classification as a removal.  A thoracoplasty is the surgical removal of several ribs in order for the chest wall to move inward and collapse the lungs; it was formerly a common method of collapse therapy and is still sometimes done to allow access during thoracic surgery.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thoracic surgery is surgery to the chest.  In essence, if a rib was resectioned to allow for the chest to collapse to lessen the space in the chest wall (e.g. to treat tuberculosis by not leaving space for germs to grow), it will be considered a removal. 

The Veteran's STRs reflect that his resection of the rib was not for a thoracoplasty.  The Veteran's rib was resectioned to allow for drainage of a left subphrenic abscess.  (See July 1979 STRs)  In essence, the Veteran's rib was resectioned to allow for wound drainage and treatment (i.e. irrigation).  

Based on the foregoing, the Board finds that a compensable rating is not warranted.  The Board also notes that a rating under another diagnostic code is not warranted for pain.  A February 2009 VA examination report for post-operative adhesions, small bowel resection, and post- operative resection of the left 12th rib notes that the Veteran reported pain; however, the pain was not noted to be due to the rib resection, and no rationale was provided as to how a rib resection could cause pain.   The Veteran is separately rated for postoperative adhesions and small bowel resection, and status post inguinal hernia repair.  A May 2009 VA examination report reflects that the Veteran had a partial resection of the left 12 rib with no current complaints.  In addition, a rating under 38 C.F.R. § 4.59 is not warranted because the Veteran does not have arthritis and because a rib is not a joint.  

There is also no competent credible evidence of record that the Veteran's rib resection, apart from his separately rated post-operative adhesions and small bowel resection, causes symptoms which cause frequent periods of hospitalization or marked interference with employment.  Thus, referral for an extraschedular rating is unnecessary at this time. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993), Thun v. Peake, 22 Vet. App. 111 (2008), and 38 C.F.R. § 3.321(b)(1).

The Board has considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the rib resection which gives rise to a referral for extraschedular consideration. See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability. As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Moreover, because the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board notes that in his notice of disagreement, the Veteran indicated that he believed that an increased, compensable rating, was warranted because "[a]ccording to the VA laws and rating any loss of ribs should be rated at 10% per rib.  So I think the rating should be increased because it is warranted.  Enclosed is a copy of the VA rating scale which states the 10% per rib.  I work for the Physical Disability Agency, and from our books it says for any rib removed is warranted 10% per rib is removed."  The Board acknowledges that 38 C.F.R. § 4.71 can be confusing to a lay person; however, a careful reading does not reflect that 10 percent is warranted for each and every rib.  Importantly, the Veteran is in receipt of service connection for resection of a rib, not for removal of a rib.  Moreover, the rules and regulations of a Physical Disability Agency are not for application in the Veteran's VA rating.  

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to an increased rating for postoperative resection of the left 12th rib, currently evaluated as noncompensable is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


